DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 29 March 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 107.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the claim the claim recites the limitations of “basket-type”, “sandwich-type” and “tray-type”.  It is unclear what specifically is meant by “type”, for example, how close to/far from basket is “basket-type”.  
As to claim 10, the claim recites the limitations of “corrugated-type”, “sponged-type” and “embossed-type”.  It is unclear what specifically is meant by “type”, for example, how close to/far from corrugated is “corrugated-type”.  
As to claim 14, the claim recites the limitation "the acid concentration".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 15, the claim recites the limitation "the electrolyte bath agitator".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. FR 2 692 880 to Bertaud et al. (Bertaud).
As to claims 1 and 11, Bertaud teaches an electrochemical dissolution system for dissolving raw metal materials, such as uranium, the system comprising an electrolyte bath container (1) having an inlet (20), an outlet (6) and a temperature control system (2/3/22), the container (1) holding an electrolyte solution, a liquid permeable anode (11) disposed within the container (1), a cathode electrode (7) surrounding the liquid permeable anode (11) and a power supply electrically connected to the liquid permeable anode electrode (at P/D) and the cathode electrode (at K) (Translation Pages 4 and 5; Figure 1).
As to claim 2, Bertaud teaches the apparatus of claim 1.  Bertaud further teaches that the cathode electrode (7) surrounds the liquid permeable anode (11) in a cylindrical configuration, and thus equidistantly on all sides (Translation Page 4).
As to claim 4, Bertaud teaches the apparatus of claim 1.  Bertaud further teaches that the anode (11) is a basket shape anode (Translation Page 5). 
As to claim 6, Bertaud teaches the apparatus of claim 1.  Bertaud further teaches that the apparatus comprises a metal raw material (21) submerged within the electrolyte bath and held by the liquid permeable anode (11) (Translation Page 5; Figure 1).
As to claim 9, Bertaud teaches the apparatus of claim 1.  Bertaud further teaches that the cathode comprises, for example, nickel (Translation Page 4).
As to claim 12, Bertaud teaches the apparatus of claim 11.  Bertaud further teaches that the electrolyte comprises an acid, hydrofluoric acid (Translation Page 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,039,403 to Astley et al. (Astley) in view of US Patent Application Publication No. 2017/0009358 to Shin et al. (Shin).
As to claims 1 and 11, Astley teaches an electrochemical dissolution system for dissolving raw metal materials, such as uranium, the system comprising an electrolyte bath container (1), inherently having some type of inlet and outlet for receiving reactants and removing products, the container (1) holding an electrolyte solution, a liquid permeable anode (4) disposed within the container (1), a cathode electrode (7) surrounding the liquid permeable anode (4) (i.e. on both sides in alternating fashion) and a power supply electrically connected to the liquid permeable anode electrode and the cathode electrode (source of electricity) (Column 3, Line 34 to Column 5, Line 4; Figure 1).
However, Astley fails to further teach that the apparatus comprises a temperature control system.  However, Shin also discusses electrowinning of elements such as cobalt and teaches that the apparats should comprises a temperature control system to prevent the temperature of the cell from lowering (Paragraphs 0017 and 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Astley with a temperature control means in order to prevent temperatures of the cell from lowering as taught by Shin.  
As to claim 4, the combination of Astley and Shin teaches the apparatus of claim 1.  Astley further teaches that the anode is a basket shape anode (Column 3, Lines 49-62; Figure 2).
As to claim 6, the combination of Astley and Shin teaches the apparatus of claim 1.  Astley further teaches that the apparatus comprises a metal raw material submerged within the electrolyte bath and held by the liquid permeable anode (Column 3, Lines 49-62; Figure 2).
AS to claim 7, the combination of Astley and Shin teaches the apparatus of claim 6.  Astley further teaches that the metal raw material comprises small blocks, thus briquettes, or cobalt (Column 1, Lines 8-25; Column 3, Lines 49-62; Figure 2).
As to claim 8, the combination of Astley and Shin teaches the apparatus of claim 1. Astley further teaches that the liquid permeable anode electrode comprises an anode electrode body comprising a mesh type material (Column 3, Lines 49-62; Figure 2).
As to claims 12, 13 and 14, the combination of Astley and Shin teaches the apparatus of claim 1. Astley further teaches that the electrolyte comprises an acid, sulfuric acid, at approximately 1.32M (129 g/L) (Column 4, Lines 35-40).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Astley and Shin as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0319444 to Moskovchenko et al. (Moskovchenko).
As to claims 3 and 15, the combination of Astley and Shin teaches the apparatus of claim 1.  However, Astley fails to further teach that the apparatus comprises an agitator configured to agitate electrolyte within the bath container.  However, Moskovchenko also discusses the recovery of metal in electrolysis cells from solid metal in a basket and teaches that the cell container should comprise, for example, a magnetic stirring, for agitating the electrolytic solution and enhancing electrolysis (Paragraphs 0037 and 0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cell container of Astley with the addition of a magnetic stirring in order to agitate the electrolyte and enhance electrolysis as taught by Moskovchenko.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Astley and Shin as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0189953 to Wang et al. (Wang).
As to claim 5, the combination of Astley and Shin teaches the apparatus of claim 1.  Astley further teaches that the liquid permeable anode comprises titanium (Column 3, Lines 49-62).  However, Astley fails to further teach that the titanium is coated with iridium or platinum.  However, Wang also discusses anode baskets for housing impure cobalt metal for dissolution, as in Astley, and teaches that any material can be effectively utilized for the basket as long it is dimensionally stable/inert as an anode electrode under electrolysis conditions and teaches that titanium with an iridium oxide coating is effective (Paragraph 0030).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize iridium oxide coated titanium for the basket of Astley with the expectation of effectively forming the basket as taught by Wang.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Astley and Shin as applied to claim 1 above, and further in view of US Patent Application Publication No. 2006/0091017 to Lam (Lam).
As to claim 10, the combination of Astley and Shin teaches the apparatus of claim 1.  However, Astley fails to further teach that the cathode is corrugated, sponged or embossed.  However, Lam also discusses the electrolytic recovery of metals (Abstract) and teaches that the use of a corrugated cathode allows for better control (Paragraph 0070).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cathode of Astley with a corrugated cathode in order to allow for better control as taught by Lam.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794